DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 8/25/2022, has been entered and made of record. Claims 1-14 are pending in the application.

2.	Applicant’s amendments to Fig. 9 and claims 6 and 7 have overcome the drawings objection and the rejections under 35 U.S.C. 112(b).

Response to Arguments
Applicant’s arguments with respect to amended claim 1 and new claim 8 have been considered but are moot because the new ground of rejection no longer relies on the Neter reference. Specifically, the Examiner agrees with Applicant’s arguments that Neter fails to disclose the amended features of claim 1. However, a new ground of rejection is presented below. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-7,8,9, and 11- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US # 5,969,830) in view of Masahiro (EP 2 552 117 A2).
As to claim 1, Kimura teaches a solid state image capturing device (color linear image sensor of Fig. 1) comprising:
a plurality of pixels (Fig. 1, light receiving elements “1A-1C”) arranged in a plurality of pixel groups (Fig. 1; {The Examiner interprets a pixel group as two adjacent light receiving elements of Kimura receiving light of the same color.}), each of the plurality of pixel groups extending along a first direction (Fig. 1; {The Examiner interprets the first direction in Kimura as the direction along which light receiving elements receiving light of the same color are arranged (horizontal direction).}), adjacent pixel groups of the plurality of pixel groups that are adjacent in a second direction, orthogonal to the first direction, are configured to detect different characteristics of light incident on respective pixel groups of the adjacent pixel groups, the different characteristics of light being red, blue, and green colors (Fig. 1; {The light receiving elements receiving different color light are arranged orthogonally to the first direction (vertical direction).}), the plurality of pixels in each pixel group are configured to:
generate a plurality of signal charges by photoelectrically converting incident light (col. 1, lines 26 and 27), and
output a plurality of output signals corresponding to an amount of the plurality of generated signal charges of a respective pixel group (col. 1, lines 31-36);
a common signal line (e.g., Fig. 1, charge transfer elements “3A1” and “3A2” together are the common signal line; see, also, Fig. 3) comprising a plurality of division lines (e.g., Fig. 1, charge transfer elements “3A1” and “3A2” individually are the division lines), each of the plurality of division lines associated with a respective pixel group of the plurality of pixel groups (col. 1, lines 31-36) and configured to transmit the plurality of output signals of the respective pixel group (col. 1, lines 38-47), and
an output circuit (Fig. 1, output circuits “4A1” and “4A2” together are the claimed output circuit) connected to the plurality of division lines (Fig. 1).
The claim differs from Kimura in that it fails to specifically disclose that the output circuit amplifies the plurality of output signals. However, in the same field of endeavor, Masahiro discloses a color linear image sensor (Fig. 3) having a similar design to that of Kimura, only same-colored light receiving elements/pixels are staggered and positioned vertically as well as horizontally relative to each other (Fig. 3; [0031], lines 1-3). Also, transfer lines for any one color pixel are connected to a single output circuit (e.g., Fig. 4, output circuits “4e-4g”) that outputs and amplifies charges from the pixels ([0032], lines 1-3). In light of the teaching of Masahiro, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design Kimura’s output circuits to amplify output signal charges and, optionally, to route transferred signal charges of a same color through a single output circuit, because an artisan of ordinary skill in the art would recognize that designing the output circuit to amplify Kimura’s signal charges would put the charges in a range necessary for processing and image reproduction. Furthermore, by routing same-colored charges to a single output charge, Kimura’s image sensor can be made more compact after dispensing with unnecessary output circuits. 
As to claim 2, Kimura, as modified by Masahiro, teaches the solid state image capturing device according to claim 1, wherein the output circuit is connected to the plurality of division lines by a plurality of lead-in lines (see Kimura, Fig. 1, unnumbered lines connecting transfer elements “3A1” and “3A2” to output circuits “4A1” and “4A2”), and
wherein a first lead-in line (see Kimura, e.g., Fig. 1, unnumbered line connecting transfer elements “3A1” and output circuit “4A1”) among the plurality of lead-in lines is connected to a first division line among the plurality of division lines at a location closest to a respective output circuit of the first division line (see Kimura, Fig. 1).
As to claim 4, Kimura, as modified by Masahiro, teaches the solid state image capturing device according to claim 1, wherein the output circuit is connected to the plurality of division lines by a plurality of lead-in lines  (see Kimura, Fig. 1, unnumbered lines connecting transfer elements “3A1” and “3A2” to output circuits “4A1” and “4A2”), and
wherein two or more lead-in lines among the plurality of lead-in lines include an array portion in which the two or more lead-in lines are arranged side by side in a direction intersecting a first direction (see Kimura, Fig. 1, unnumbered lines arranged in a vertical array).
As to claim 5, Kimura, as modified by Masahiro, teaches the solid state image capturing device according to claim 1, wherein the output circuit is connected to the plurality of division lines by a plurality of lead-in lines (see Kimura, Fig. 1, unnumbered lines connecting transfer elements “3A1” and “3A2” to output circuits “4A1” and “4A2”), and
wherein two or more lead-in lines among the plurality of lead-in lines include an array portion in which the two or more lead-in lines are arranged side by side in a direction intersecting the first direction (see Kimura, Fig. 1, unnumbered lines arranged in a vertical array), and
the two or more lead-in lines are divided into a plurality of wiring layers and arranged in the array portion (see Kimura, Figs. 1 and 3; {The Examiner interprets the portion of the image sensor where the unnumbered lines are located as a “layer.”}).
Although it is not stated expressly in Kimura, the Examiner takes official notice to the use of shield lines between color readout lines of an image sensor as well known in the art. One of ordinary skill in the art would have been motivated to place shield lines between the output lines of Kimura because shield lines effectively prevent color mixing/crosstalk during readout.
Per Applicant’s traversal of the Examiner’s official notice statement, the Examiner submits Kobayashi et al. (US 2013/0182163), which discusses shielding material between readout lines of an image sensor to prevent crosstalk interference between adjacent pixels ([0004]). 
As to claim 6, Kimura, as modified by Masahiro, teaches the solid state image capturing device according to claim 1, wherein:
the plurality of pixels are arranged in a plurality of pixel rows (see Kimura, Fig. 1, rows of elements “1A-1C”);
each pixel in a given row of the plurality of pixel rows is configured to detect a same color of the red, green, and blue colors (see Kimura, col. 1, lines 26 and 27);
a plurality of the common signal lines are provided, each of the plurality of common signal lines corresponding to one of the plurality of pixel rows (see Kimura, Fig. 1, charge transfer elements “3A1” and “3A2, ” “3B1” and “3B2, ”  and “3C1” and “3C2 ” together are the common signal lines; see, also, Fig. 3);
each of the plurality of the common signal lines is divided into a respective plurality of division lines corresponding to the plurality of pixel groups (see Kimura, Fig. 1, charge transfer elements “3A1,” “3A2, ” “3B1,” “3B2, ” “3C1,” and “3C2 ” individually are the division lines);
a plurality of output circuits are provided corresponding to the red, green, and blue colors (Fig. 1, output circuits “4A1” and “4A2,” “4B1” and “4B2,” and “4A1” and “4A2,” together are the claimed output circuits); and
each output circuit of the plurality of output circuits receives the output signals transported by using the plurality of division lines, the division lines being obtained by dividing the common signal line related to a respective color of the red, green, and blue colors (see Kimura, Fig. 1; col. 1, lines 48-55).
As to claim 7, Kimura, as modified by Masahiro, teaches the solid state image capturing device according to claim 1, wherein:
the plurality of pixels are arranged in a plurality of pixel rows (see Kimura, Fig. 1, rows of elements “1A-1C”),
a plurality of the common signal lines are provided, each of the plurality of common signal lines corresponding to one of the plurality of pixel rows (see Kimura, Fig. 1, charge transfer elements “3A1” and “3A2, ” “3B1” and “3B2, ”  and “3C1” and “3C2 ” together are the common signal lines; see, also, Fig. 3);
each of the plurality of pixel rows is divided into the plurality of pixel groups (see Kimura, Fig. 1; {The Examiner interprets a pixel group as two adjacent light receiving elements of Kimura receiving light of the same color.});
each of the plurality of the common signal lines is divided into a plurality of division lines corresponding to the plurality of pixel groups (see Kimura, Fig. 1, charge transfer elements “3A1,” “3A2, ” “3B1,” “3B2, ” “3C1,” and “3C2 ” individually are the division lines), each of the plurality of division lines being configured to transmit a respective output signal (see Kimura, col. 1, lines 48-50);
a plurality of the output circuits are provided (Fig. 1, output circuits “4A1” and “4A2,” “4B1” and “4B2,” and “4A1” and “4A2,” together are the claimed output circuits), each of the plurality of output circuits corresponding to one respective pixel group of the plurality of pixel groups (see Kimura, e.g., Fig. 1, “1” and “2” elements of each color is the one respective group),
wherein each of the plurality of the output circuits is connected to the each of the plurality of pixel groups via a signal path extending from a location along a respective division line of a plurality of division lines closest to the respective output circuit (see Kimura, Fig. 1), and
wherein each of the plurality of the output circuits amplifies the respective output signals related to the red, green, and blue colors (see Masahiro, [0032], lines 1-3).
As to claim 8, claim 1 recites the exact limitations of claim 8 with the exception of the claim 8’s “plurality of pixels” clause. However, Kimura, as modified by Masahiro, discloses the features of this clause. Specifically, Kimura discloses “a plurality of pixels arranged in a first direction and in a second direction orthogonal to the first direction and in a plurality of pixel groups (Fig. 1, elements “1A-1C”), each pixel group being configured to detect a same color of red, green, and blue colors (Fig. 1; {The Examiner interprets a pixel group as two adjacent light receiving elements of Kimura receiving light of the same color.})….” 
As to claims 9,11, and 12, their limitations exactly correspond to the limitations of claims 2,4, and 5 addressed above. 
As to claim 13, Kimura, as modified by Masahiro, teaches the solid state image capturing device of claim 8, wherein:
the plurality of pixels are arranged in a plurality of pixel rows extending in one direction (see Kimura, Fig. 1, horizontal-direction rows of elements “1A-1C”);
a plurality of the common signal lines are provided, each of the plurality of common signal lines corresponding to one of the plurality of pixel rows (see Kimura, Fig. 1, charge transfer elements “3A1” and “3A2, ” “3B1” and “3B2, ”  and “3C1” and “3C2 ” together are the common signal lines; see, also, Fig. 3);
each of the plurality of pixel rows corresponding to the plurality of colors is divided into the plurality of pixel groups in the one direction (see Kimura, Fig. 1, adjacent elements along a horizontal row is a group);
each of the plurality of the common signal lines is divided into a respective plurality of division lines corresponding to the plurality of pixel groups (see Kimura, Fig. 1, charge transfer elements “3A1,” “3A2, ” “3B1,” “3B2, ” “3C1,” and “3C2 ” individually are the division lines);
a plurality of output circuits are provided corresponding to the plurality of colors (Fig. 1, output circuits “4A1” and “4A2,” “4B1” and “4B2,” and “4A1” and “4A2,” together are the claimed output circuits); and
each output circuit of the plurality of output circuits receives the output signals transported by using the plurality of division lines, the division lines being obtained by dividing the common signal line related to a respective color of the plurality of colors (see Kimura, Fig. 1; col. 1, lines 48-55).
As to claim 14, Kimura, as modified by Masahiro, teaches the solid state image capturing device according to claim 8, wherein:
the plurality of pixels are arranged in a plurality of pixel rows, each row of the plurality of pixel rows corresponding to one of a plurality of colors (see Kimura, Fig. 1, rows of elements “1A-1C”; col. 1, lines 26 and 27);
a plurality of the common signal lines are provided, each of the plurality of common signal lines corresponding to one of the plurality of pixel rows (see Kimura, Fig. 1, charge transfer elements “3A1” and “3A2, ” “3B1” and “3B2, ”  and “3C1” and “3C2 ” together are the common signal lines; see, also, Fig. 3);
each of the plurality of pixel rows is divided into the plurality of pixel groups (see Kimura, Fig. 1; {The Examiner interprets a pixel group as two adjacent light receiving elements of Kimura receiving light of the same color.});
each of the plurality of the common signal lines is divided into a plurality of division lines corresponding to the plurality of pixel groups (see Kimura, Fig. 1, charge transfer elements “3A1,” “3A2, ” “3B1,” “3B2, ” “3C1,” and “3C2 ” individually are the division lines), each of the plurality of division lines being configured to transmit a respective output signal (see Kimura, col. 1, lines 48-50);
a plurality of the output circuits are provided(Fig. 1, output circuits “4A1” and “4A2,” “4B1” and “4B2,” and “4A1” and “4A2,” together are the claimed output circuits), each of the plurality of output circuits corresponding to one respective pixel group of the plurality of pixel groups (see Kimura, e.g., Fig. 1, “1” and “2” elements of each color is the one respective group),
wherein each of the plurality of the output circuits and the each of the plurality of pixel groups correspond to each other at a distance configured to reduce a delay time of each of the respective output signals (see Kimura, Fig. 1; {The Examiner submits that each color output circuit is positioned closest to the row/groups of corresponding color pixels. Therefore, time to transmission from the receiving elements to the corresponding output circuit is minimized.}), and
wherein each of the plurality of the output circuits amplifies the respective output signals related to the plurality of colors (see Masahiro, [0032], lines 1-3).
  
Allowable Subject Matter
1.	Claim 3 is allowed, and the following is an examiner’s statement of reasons for allowance: Claim 3 was indicated as allowable in the previous Office action and has been amended to independent form in this response. Therefore, the Examiner reiterates the reasons for allowability detailed in the previous action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: Claim 10 recites limitations exactly corresponding to claim 3 and is allowable for the reasons detailed above regarding claim 3. 



Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Kato (US 2016/0044288) discloses a similar readout line structure for a linear image sensor as in Applicant’s drawings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
12/2/2022